STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

ERNEST RENEY, PAUL RENEY, NO. 2022 CW 0395
PATRICIA JOHNSON, AND ELIZABETH

RENEY

VERSUS

SHELTON RESTAURANT GROUP, LLC JULY 14, 2022

D/B/A POPEYE'S LOUISIANA
KITCHEN, AND INSURANCE PROGRAMS
OF AMERICA, INC.

 

In Re: Shelton Restaurant Group, LLC, United Specialty
Insurance Company, and Insurance Programs of America,
Inc., applying for supervisory writs, 19th Judicial
District Court, Parish of East Baton Rouge, No.
683934.

 

BEFORE: HOLDRIDGE, PENZATO, AND LANIER, JJ.
STAY DENIED; WRIT DENIED.
GH

WIL

COURT OF APPEAL, FIRST CIRCUIT

AS)

DEPUTY CLERK OF COURT
FOR THE COURT